Case 2:18-cv-02875-TLP-tmp Document 35 Filed 05/12/21 Page 1 of 3                       PageID 172




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


  DEANDRE LAWENDELL JONES,                         )
                                                   )
          Plaintiff,                               )
                                                   )        No. 2:18-cv-02875-TLP-tmp
  v.                                               )
                                                   )        JURY DEMAND
  SGT. F/N/U MAYBLE and SGT.                       )
  HUGGIN,                                          )
                                                   )
         Defendants.                               )


                       ORDER DISMISSING CASE WITHOUT PREJUDICE
                              FOR FAILURE TO PROSECUTE


                                         BACKGROUND

       In December 2018, Plaintiff Deandre Jones sued pro se under 42 U.S.C. § 1983 alleging

that Defendant Mayble and Defendant Huggins violated his constitutional rights. (ECF Nos. 1 &

4.) But Plaintiff never served Defendant Mayble with summons as required by Federal Rule of

Civil Procedure 4. (See ECF No. 10.) The Court held a status conference with the parties in

August 2020, and the Court explained that Plaintiff needed to serve Defendant Mayble to

prosecute his case. (ECF No. 25.) Based on the record, Plaintiff has made no efforts to do so.

In April 2021, the Court held another status conference with the parties and explained to Plaintiff

that it intended to dismiss Plaintiff’s claims against Defendant Mayble for Plaintiff’s failure to

prosecute. (See ECF No. 34.) Plaintiff did not object.

       As for Defendant Huggins, Plaintiff failed to respond to his Motion for Summary

Judgment. (See ECF No. 29.) And the Court ordered Plaintiff to show cause as to why it should

not grant the summary judgment motion. (ECF No. 31.) Again, Plaintiff failed to respond.
Case 2:18-cv-02875-TLP-tmp Document 35 Filed 05/12/21 Page 2 of 3                        PageID 173




Plaintiff also failed to comply with Defendant Huggins’ discovery requests even after the

Magistrate Judge granted Defendant’s Motion to Compel. (See ECF No. 30.) The Court granted

Defendant Huggins’ Motion for Summary Judgment on the merits, which ended Plaintiff’s case

against Huggins. (See ECF No. 34.)

       At this point, Plaintiff has failed to prosecute this case against both Defendants.

Accordingly, the Court DISMISSES Plaintiff’s remaining claims against Defendant Mayble

WITHOUT PREJUDICE due to Plaintiff’s failure to prosecute. Dismissal without prejudice is

warranted for the reasons below.

                                             ANALYSIS

      In considering dismissal for failure to prosecute, the Court analyzes four factors: (1)

whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether the adversary is

prejudiced by the dismissed party’s conduct; (3) whether the dismissed party was warned that

failure to cooperate could lead to dismissal; and (4) whether less drastic sanctions were imposed

or considered before dismissal was ordered. (Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 363

(6th Cir. 1999)). Yet, “[T]he sanction of dismissal without prejudice is a comparatively lenient

sanction, and thus the controlling standards should be greatly relaxed . . . . because the dismissed

party is ultimately not irrevocably deprived of his day in court.” Muncy v. G.C.R., Inc., 110 Fed.

Appx. 552, 556 (6th Cir. 2004).

      First, Plaintiff has failed to respond to this Court’s orders. And Plaintiff has failed to

serve Defendant Mayble, even after having notice from the Court and ample time to serve. This

first factor weighs in favor of dismissal.

      Second, the Sixth Circuit has explained that a plaintiff’s conduct creates prejudice where

the defendant is required to “waste time, money, and effort in pursuit of cooperation which the



                                                  2
Case 2:18-cv-02875-TLP-tmp Document 35 Filed 05/12/21 Page 3 of 3                        PageID 174




plaintiff was legally obligated to provide.” Defendant Mayble will suffer prejudice if this case

lingers, while he is not a party to this action and unable to investigate Plaintiff’s claims against

him. Plaintiff, in pursuing this action, was obligated to serve Defendant Mayble. Accordingly,

his failure to meet those obligations prejudices Defendant.

      Third, the Court held a status conference with the parties and explained to Plaintiff that he

needed to serve Defendant Mayble. (See ECF No. 25.) The Court also ordered Plaintiff to show

cause explaining why he failed to respond to Huggins’ summary judgment motion. (ECF No.

31.) The Court then held another status conference explaining to Plaintiff that he has failed to

prosecute this action and that the Court intended to dismiss his case without prejudice; Plaintiff

did not object. (See ECF No. 34.) And so, Plaintiff had notice that the Court would be

dismissing his claims. The Court notes that this is a dismissal without prejudice. Hence, the

Court is not depriving Plaintiff of his day in court.

      Fourth, this Court has imposed less drastic sanctions such as entering an order to show

cause. (See ECF No. 31.) Thus, at this point, the Court cannot discern a less drastic sanction

that will not prejudice the Defendant. So, this factor too weighs in favor of dismissal. But, as a

dismissal without prejudice, this is a less drastic sanction than dismissing with prejudice.

       For these reasons, the Court DISIMSSES Plaintiff’s claims WITHOUT PREJUDICE

due to Plaintiff’s failure to prosecute under Federal Rule of Civil Procedure 41(b).

       SO ORDERED, this 12th day of May, 2021.
                                                s/ Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                  3
